DETAILED ACTION
		Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	This application, filed on November 19, 2019, claims priority to CN201910292763.0, filed on April 12, 2019. Applicant has not filed an English translation of the priority document.

Election/Restriction
	Applicant’s election of Group II, drawn to methods related to storability or breeding, timely filed August 30, 2021, without traverse, is acknowledged. 

Status of the Claims
Claims 1 and 11 are pending. Claim 1 is withdrawn as being drawn to non-elected subject matter. Claim 11 is examined.

Drawings
	The drawings filed on November 19, 2019 are acceptable.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 11 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In analyzing the claims for compliance with the written description requirement of 35 U.S.C. 112(a), a determination is made as to whether the specification contains a written description sufficient to show the inventors had possession of the full scope of their claimed invention at the time the application was filed.
Claim 11 includes the broad limitations a2) a single-stranded DNA molecule comprising one or more inserted, deleted, or substituted nucleotides compared to SEQ 
The specification, however, does not describe a representative number of probes or primers encompassed by “one or more inserted, deleted, or substituted nucleotides” probes and primers that has the same function. An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. Amer. Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997). The claim encompasses probes and primers with any number of insertions, deletions and substitutions to the DNA strands described by SEQ ID NOS: 1 and 2. The specification, however, has not adequately described any insertions, deletions or substitutions to SEQ ID NOS: 1 and 2 encompassed by the claim as written that have the same function. Without guidance, the claim could encompass a sequence that has so many modifications the resulting nucleotide sequence is entirely different than SEQ ID NOS: 1 or 2. The specification does not provide any guidance as to how to identify sequences with insertions, deletions or substitutions, for example, which are within the scope of the claim and have the same function as SEQ ID NOS: 1 and 2. While the specification describes the two specific primers of SEQ ID NO: 1 and SEQ ID NO: 2, the specification provides no description, structures, figures or examples that demonstrate the Applicant was in possession of any sequence other than those defined as SEQ ID NOS: 1 and 2 that have the same function as SEQ ID NOS: 1 and 2. The specification does not provide any description of 
Moreover, the single-stranded DNA molecules in a2 and a4 are claimed by function. Claim 11 defines the invention in functional language specifying a desired result (with identical function to SEQ ID NOS: 1 or 2) but the specification does not sufficiently describe what function is required or how the result is achieved. The specification does not describe sequences other than SEQ ID NOS: 1 and 2 by structure, or physical and/or chemical characteristics. The specification does not describe how a modified sequence correlates to the same functions as SEQ ID NOS: 1 and 2, or even what the functions of SEQ ID NOS: 1 and 2 are. Neither the specification nor the claims provide what function is required for SEQ ID NOS: 1 and 2.  SEQ ID NOS: 1 and 2 are nucleic acids. It is unclear whether the function required by the claims is that they still hybridize to sequences, whether the claim requires they hybridize to a particular sequence under particular conditions or whether the function of the nucleic acids is such that they may provide treatment for a particular condition for example. The specification nor the art even provide what the function is.  Even if the claim required a particular function, the specification fails to provide any description for the structure of the primer and probes that would might have significant modifications and still have the function. Satisfactory disclosure of a "representative number" depends on whether one of skill in the art would recognize that the applicant was in possession of the necessary common attributes or features possessed by the members of the genus in view of the species disclosed. Here, there is no disclosure of species within the scope of a2 and a4. The specification fails to provide any structure-function correlation that would allow the   Applicant has not described which modified sequences would have the generic functional characteristics required by the claim. One of skill in the art would not know, by reading the specification, which sequences other than SEQ ID NOS: 1 and 2 achieve the desired function.
University of California v. Eli Lilly and Co., 43 USPQ2d 1398, 1404, 1405 held that to fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that “the inventor invented the claimed invention”. Lockwood v. American Airlines, Inc. 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (1997); In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989). (“[T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed.”). 
One of skill in the art would conclude that applicant was not in possession of the claimed invention and the specification is insufficient to support the claims. Therefore, considering the breadth of treatments required by the claimed methods and the teachings of the instant specification, the specification fails to satisfy the written description requirement of 35 U.S.C. §112(a).
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kikuchi et al. Journal of Horticulture (2017) 4:4, 12 pages (hereinafter “Kikuchi”).
Kikuchi teaches breeding apple plants for improved storability (Kikuchi Abstract). Kikuchi teaches extracting DNA from apple leaves (Kikuchi p. 2/12). Kikuchi teaches primers ACS1-5’F and ACS1-5’R for the gene locus MdACS1 (Kikuchi Table 1). The primer sequence of ACS1-5’F consists of a single-stranded DNA molecule consisting of the nucleotide sequence of SEQ ID NO: 1 and the primer sequence of ACS1-5’R consists of a single-stranded DNA molecule consisting of the nucleotide sequence of SEQ ID NO: 2. 


    PNG
    media_image1.png
    84
    715
    media_image1.png
    Greyscale





    PNG
    media_image2.png
    267
    692
    media_image2.png
    Greyscale


Kikuchi teaches the sizes of DNA fragments generated by MdACS1-SSLP (the PCR marker) are 655 bp for acs1 and 517 bp for ACS1 (Kikuchi p. 3/12, col 1 and Figure 1B). The allele Kikuchi has identified as acs1 correlates to Applicant’s ACS1-2 allele. The lanes in Figure 1B that are identified as “acs1” are homozygous for the ACS1-2 allele, or ASC1-2/-2. The allele Kikuchi has identified as ACS1 correlates to Applicant’s ACS1-1 allele. The lanes in Figure 1B that are identified as “ACS1” are homozygous for the ACS1-1 allele, or ACS1-1/-1. The lanes if Figure 1B identified as “He” correlate to samples that are heterozygous for acs1/ACS1, which correlates to Applicant’s ACS1-1/-2. (Kikuchi p. 4/12, Figure 1B and Figure 1 description). 

However, Kikuchi teaches if acs1-homozygous genotype (the 655 bp amplicon) and its accompanying trait of long storage life is always required for new apple cultivars, selection of this genotype of MdACS1-SSLP marker will greatly reduce the labor of the selection process (Kikuchi p. 7/12). Kikuchi teaches new apple cultivars are usually bred by crossing between existing apple cultivars (Kikuchi p. 1/12). Kikuchi teaches linking marker genotypes and phenotypes to verify applicability of these markers in apple breeding (Kikuchi p. 1/12).
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art prior to the claimed invention to have selected the asc1/655bp amplicon apple plants and breed them to reduce the labor of the selection process and obtain apples with the trait of long storage life. Kikuchi thus teaches cross-breeding of the apple plant would obtain an apple plant having improved fruit storability.


CONCLUSION

No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER OVERLY whose telephone number is (571)272-0517. The examiner can normally be reached Monday - Friday 9:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER L. OVERLY/Examiner, Art Unit 1634                                                                                                                                                                                                        

/JEANINE A GOLDBERG/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        November 5, 2021